VAUGHN, Judge.
 The coparticipant in the robbery, Hooper, testified for the State. He had previously given the officers a statement of the details of the planning and execution of the robbery. Defendant contends Hooper’s testimony should not have been admitted because Hooper had been drinking before the robbery and because he had been in mental institutions on several occasions. There was no abuse of discretion by the trial judge when he allowed the witness to testify. It was also entirely proper to corroborate the testimony of the witness with evidence that he had, prior to trial, made statements consistent with his testimony at trial. Defendant’s objections to the introduction of the pistol and knife which the State contended were used in the robbery were also properly overruled.
The case was one for the jury. The State’s evidence was sufficient to permit the jury to find that defendant procured Hooper to help with the robbery, accompanied him to the scene of the offense and remained close enough to be of assistance and encourage the commission of the robbery.
Defendant’s court appointed counsel has brought forward other assignments of error which we have considered. We find no prejudicial error.
No error.
Judges Parker and Carson concur.